DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/26/19. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-14, 16-28, 30-31 and 33-34 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Hyde et al. (Pub. No.: US 2008/0128027), hereinafter, Hyde.
Regarding claim 1, Hyde discloses (the references ln parentheses applying to this document, figure 7A): a system, comprising: 
a surface (710) having a fluid (720) flowing over the surface; 
an actuator (740) coupled to the surface (710) to move the surface relative to the fluid; and 
a controller (1590} that causes the actuator (710) to cause the surface to generate a surface 'Nave that modifies drag in the fluid (see paragraph 53).
Regarding claim 18, it is similar in scope with claim 1 and therefore, it is rejected similarly for the reasons set forth for that claim.
Regarding claims 2 and 19, Hyde discloses the system of claim 1, further comprising a multiple layer stack comprising at least a first layer facing the fluid and a second layer on an opposite side of the first layer from the fluid, the first layer comprising the surface, the first layer having a different shear-wave speed than the second layer, the first layer made from a different material than the second layer (see: par. 0042-0044, 0062, 0065-0066, Figs. 16 and 17).
Regarding claims 3 and 20, Hyde discloses the system of claim 1, wherein the controller is configured to control at least one of an amplitude, a wavelength, or a frequency of the surface wave based on a parameter of the fluid (see: par. 0053).
Regarding claims 4 and 21, although Hyde discloses the device also includes an actuator system configured to produce a surface wave in response to an input, the surface wave causes a change in the fluid flow and thereby causes a change in the sound frequency generated by the device (see: par. 0053-0054).
Regarding claims 5 and 22, Hyde discloses the system of claim 1, wherein the controller causes the actuator to cause the surface to generate a shear wave in a plane of the surface (see: par. 0053-0054 and 0070.
Regarding claims 6-8 and 22-25, Hyde discloses the system of claim 1, wherein the surface is defined by a film covering an inner surface of a body through which the fluid flows and wherein the body includes a pipe and wherein the surface is defined by a film covering an outer surface of a body configured to move through the fluid (see: par. 0042 and 0073).
Regarding claims 9-10, 13-14, 26-27 and 30-31, Hyde discloses the system of claim 1, wherein the actuator includes a plurality of electrodes and wherein the actuator includes a surface acoustic wave device (see: par. 0013, 0061 and 0066).
Regarding claims 11 and 28, Hyde discloses the system of claim 1, wherein the actuator includes a piezo-electric material (see: par. 0066-0067).
Regarding claims 16 and 33, Hyde discloses the system of claim 1, wherein the surface includes a semiconductor material that is doped to achieve a desired response to actuation by the actuator (see: par. 0067).
Regarding claims 17 and 34, Hyde discloses the system of claim 1, wherein the actuator does not move the surface out of a plane of the surface (see: par. 0054).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (Pub. No.: US 2008/0128027), hereinafter, Hyde. 
Regarding claims 12 and 29, Hyde does not particularly disclose or suggest wherein the actuator is attached to less than a threshold fraction of the surface. Note that Hyde  discloses the system 500 is depicted with an object 510 having a surface 515 with one or more actuators 520 and one or more sensors 525 associated therewith and distributed about surface 515. In an exemplary embodiment, actuators 520 and sensors 525 may be distributed on surface 515, within the material of surface 515, and/or under surface 515 (see: par. 0053). It would have been an obvious a matter of design choice to the skill in the art to determine a particular position or location or distance to attach the actuator to the surface in order to perform effectively the claimed invention.
Allowable Subject Matter
Claims 15 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone and in combination does not disclose “ wherein the actuator includes a plurality of electrodes arranged to generate a beat frequency based on a first frequency of operation of a first subset of the plurality of electrodes and a second frequency of operation of a second subset of the plurality of electrode” as recited in claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861